TDCJ Offender Details                                                                            Page 1 of2


                                                              ['[I iioiil:t.l..t;         New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                 03580443

 TDCJ Number:                                01886053

 Name:                                       ATKINS,GARY LEWIS

 Race:                                       B

 Gender:                                     ~
 DOB:                                        1968-04-04

 Maximum Sentence Date:                      2023-08-25

 Current Facility:                           BETO

 Projected Release Date:                     2017-09-27

 Parole Eligibility Date:                    2014-09-28

 Offender Visitation Eligible:               YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will Qe determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.



    Parole Review Information ·
           •   '   •         r




 Offense History:
   Offense                             Sentence    County Case No.             Sentence (YY-
                       Offense
    Date                                 Date                                    MM-DD)
                                   I              I       I                I

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=03580443                   9/16/2015